Exhibit 10.11 Fax #866-302-2255 ***** *CONFIRMING ORDER* *DO NOT DUPLICATE * ***** PURCHASE ORDER Page 1 VICTAULIC Rev Ship\ ALBURTIS FOUNDRY To / VICTAULIC 8 ALBURTIS, PA 18011 USA Date 1/14/10 Terms net 30 FOB Buyer 0 Conf ROBERT 03477 To ENERGY EDGE TECHNOLOGIES CORP 33 CHESTNUT TRAIL FLEMINGTON NJ 08822 Ship Via Mark For Mail invoices to: Victaulic Box 31 Easton, PA 18044-0031 (610) 559-3300 VICTAULIC PART#, PURCHASE ORDER#, DESCRIPTION, QUANTITY, NET & GROSS WEIGHT MUST APPEAR ON ALL CORRESPONDENCE, INVIOCES, PACKAGES & SHIPPING PAPERS. VICTAULIC TERMS & CONDITIONS APPLY. CALL 610-923-3/YOUR CO. >>PLEASE ACKNOWLEDGE RECEIPT OF THIS PO BY EMAIL OR FAX TO APPROPRIATE BUYER<< It# Quantity Unt Description Date Req In Plant Unit Price Total 1 1 EA LEGAL DRW# 2/28/10 SPECS: REV# LEGAL & PROF. SERVICES Energy audit per proposal. TOTAL TAX PURCHASE ORDER TOTAL MICHAEL J. CAHOON TEL: 610-559-3306 FAX: 610-923-3050 EMAIL: MCAHOON@VICTAULIC.COM
